DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “11-71” in figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
The specification does not mention reference character “11-771” as shown in figure 5 of the drawings.
Appropriate correction is required.

Claim Objections
Claims 30-49 are objected to because of the following informalities:  
In claim 30, there is lack of antecedent basis in the claim for “the bottom” of the furnace body in line 4, the “top surface” of the upper housing in line 9 and “the top” of the control board assembly in line 10; --and-- should be added after “base;” in line 4 and after “housing,” in line 9; and it is not clear what “the flow” is referring to in line 12, e.g., is it an air flow from the fan?
In claim 31, there is lack of antecedent basis in the claim for “the lower part” of the control board in lines 8-9 and “”the top” of the switching power supply in lines 10-11; and --and-- should be added after “supply;” in line 10.
In claim 32, it is not clear what element’s periphery is being referred to by “the periphery” in line 8; --and-- should be added after “terminals,” in line 9; there is lac of antecedent basis in the claim for “the front end” of the TC socket element in line 12; and it is not clear what element the “outside” is referring to in line 13.
In claim 33, “-insulation” should be changed to --insulation-- in line 3; and there is lack of antecedent basis in the claim for “the upper part” of the thermostatic block and “both sides” in line 5.
In claim 36, it is not clear which of the plurality of sensing elements recited in lines 2-3 is being referred to by “the sensing element” in line 6.
In claim 37, there is lack of antecedent basis in the claim for “the bottom” of the foam thermal insulation body in lines 2-3 and “the two side edges” of the air guide plate in line 5; and it is not clear what element’s sides are being referred to “both sides” in line 6.
In claim 38, there is lack of antecedent basis in the claim for “the top” of the furnace opening heat-insulating block in lines 3-4 and “the upper end” of the furnace core inline 5; and --wherein-- should be added before “the furnace” in line 4.
In claim 40, “comprises” should be changed to --comprising-- in line 3; and there is lack of antecedent basis in the claim for “the inner surface” of the cavity in lines 5-6.
In claim 41, it is not clear what element the first and the second side arms are parallel to as recited by “in parallel” in line 8.
In claim 42, there is lack of antecedent basis in the claim for “the inner surface” of the cavity in line 3.
In claim 43, there is lack of antecedent basis in the claim for “the both sides” of the heat conducting plate in line 3 and “the bottom” of the rectangular slot structure in lines 4-5.
In claim 44, there is lack of antecedent basis in the claim for “the three sides” of the fixing plate in line 3 there is lack of antecedent basis in the claim for a plurality of U-shaped thermo-tubes, as recited by “the first side arms of the U-shaped thermo-tubes” in line 11 and “the second side arms of the U-shaped thermo-tubes” in lines 15-16; there is lack of antecedent bass in the claim for “the other side” of the fixing plate in line 13; and it is not clear which of the plurality of circular through-holes recited in line 12 is being referred to by “the circular through-hole” in line 16.
In claim 45, there is lack of antecedent basis in the claim for a plurality of U-shaped thermo-tubes, as recited in line 2.
In claim 46, there is lack of antecedent basis in the claim for first soaking blocks, as implied by “second soaking blocks” in the claim; and there is lack of antecedent basis in the claim for “the upper side” of either elastic plate in lines 5-6.
In claim 47, there is lack of antecedent basis in the claim for “the tail end” of the elastic plate in line 3, “the tail end” of the second soaking block in lines 3-4, “the head end” of the elastic plate in line 4, “the portion” close to the head end in lines 4-5, and the “upper surface” of the second soaking block in line 5; --and a-- should be added after “block;” in line 5; and there is lack of antecedent basis in the claim for first soaking blocks, as implied by “second soaking blocks” in the claim.
In claim 48, there is lack of antecedent basis in the claim for the “tail” of the cap in lines 3-4 and the “front end” of the cap in line 5; and there is lack of antecedent basis in the claim for first soaking blocks, as implied by “second soaking blocks” in the claim.
In claim 49, it is not clear if the adhesive recited in line 5 is referring to the adhesive recited in line 2; and there is lack of antecedent basis in the claim for “the both sides” of the elastic plate in line 5.
Claims 34 and 35 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 30-49 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A low-temperature dry block temperature calibrator, used for temperature calibration of a temperature element under test, wherein there is a spacing between the top of the control board assembly and the upper housing, a flow guide fan is provided at the top of the control board assembly, and a flow guide plate configured to guide the flow to the heat dissipation holes is provided above the flow guide fan (claim 30).

Conclusion
The art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure for disclosing a dry-block temperature calibrator, but does not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
2/7/22